A098(Revistd12/1l-VAWDRev.2/12)AppearanceBond
                                                              CLERK'
                                                                   S OFFICE U.S.DISTRICT COURT
                               IJNITED STATES DISTRICT CO IJRT        ATABINGDON,VA
                               W ESTERN DISTR ICT O F VIRGINIA             FILED
                                       AB> GDON DIVISION                                         2
                                                                                     JUL 11 2215
 UNITED STATES OF AM ERICA                            )                            JUL    .D     Y.CL K
                                                      )
                                                      ) CaseNo.1:19M J86           BY;
                                                      )                                   PUTY CLERK
 PAULETTE G .TOLLER                                   )
                   D efendant                         )
                                        APPEAR AN CE BOND

                                        Defendanl'sAgreem ent

1,PauletteG.Toller,agreetofollow everyorderofthiscourt oranycourtthatconsidersthiscase,and 1furtheragree
thatthisbond may beforfeited ifIfailtoappearforallcourtproceedings,to comply with al1conditionssetforth in
the Order Setting ConditionsofRelease,or,ifconvicted,failto surrenderto serve a sentence thatthe courtmay
hnpose.

                                                Type ofBond

Thisisanunsecuredbond in theamountof$25,000.00


                                   Forfeiture orReleaseoftheBond

FolfeitureoftheBond Thisappearancebondmay beforfeitedifthedefendantdoesnotcomply withtheabove
av eement.Thecourtmay immediately ordertheamountofthebond surrenderedtotheUnited States,includingthe
security forthebond,ifthedefendantdoesnotcomply with the agreement.AttherequestoftheUnited States,the
courtmay orderajudgmentofforfeitureagainstthedefendantfortheentireamotmtofthebond,includinginterest
and costs.
ReleaseoftheBond Thecourtmayorderthisappearancebondendedatanytime.Thisbondwillbesatisfiedand
thesecmitywillbereleasedwheneither: (1)thedefendantisfoundnotgulltyona1lcharges,or(2)thedefendant
reportsto sel'
             veasentence.



Date:07/11/2019                                                  #                        .
                                                                                    sTgnatureofdepndant


                                                           CLERK OF COURT


Date:07/11/2019

                                                                         SignatureofclerkorDdrzf/
                                                                                                .
                                                                                                '
                                                                                                pClerk
Approved.

Date: 07/11/2019
                                                                                         Signature o Ju e
